Citation Nr: 1730863	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO. 09-10 054	)		DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric/mental disorder, to include posttraumatic stress disorder (PTSD).


REMAND

The appellant is a veteran (the Veteran) who had active duty service from October 1972 to October 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a June 2008 rating decision of the RO in Cleveland, Ohio.

In a decision dated September 24, 2015, the Board denied this issue. The Veteran appealed that decision to the Veterans Court. In a single-judge decision dated March 13, 2017, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development.

The Veterans Court held that, in denying the claim, the Board relied on an April 2015 VA medical examination report, which it found to be inadequate. In the April 2015 report, the VA examiner diagnosed depressive disorder but reasoned that the condition is not related to service because "[t]here is no evidence of any in service occurrence of depression or diagnosis of a depressive disorder." The examiner further reported that, although the Veteran's service treatment records reveal that he received "Valium during military service for a complaint of 'Mentally stress' related to family problems... no diagnosis was provided."  The Veterans Court found this rationale to be deficient because service connection does not require an in-service diagnosis. Service connection may be warranted where a disability was incurred not only as the result of service, but also where the disability was "coincident" with service. 38 C.F.R.§ 3.303(a). In rendering her determination, the VA medical examiner failed to acknowledge that service connection may be warranted where a disability was incurred not only as the result of service, but also "coincident" with service. 38 C.F.R. § 3.303(a) (2016). 

The Veterans Court held that, on remand, "the Board is to provide a medical examination that specifically considers whether [the Veteran's] currently diagnosed depressive disorder is 'coincident' with his noted in-service mental stress, including his use of Valium."

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate medical examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder and to determine whether such disorder is was incurred coincident with in-service mental stress noted in the service treatment records, including his use of Valium. 

The relevant documents in the claims file should be made available to the VA examiner.

Specifically, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current acquired psychiatric/mental disorder is causally or etiologically related to the Veteran's active service. 

Please take special note of the instructions of the Veterans Court that "service connection does not require an in-service diagnosis. Service connection may be warranted where a disability was incurred not only as the result of service, but also where the disability was 'coincident' with service."

Also note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


